Citation Nr: 1606676	
Decision Date: 02/23/16    Archive Date: 03/01/16

DOCKET NO.  14-22 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

The Veteran represented by: Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Amanda Radke, Associate Counsel 






INTRODUCTION

The Veteran, who is the appellant in this case, served honorably on active duty from November 1967 to January 1971.  

This matter comes before the Board of Veterans' Appeals (Board) from a January 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied entitlement to TDIU.  


FINDING OF FACT

The service connected disabilities do not prevent the Veteran from obtaining or maintaining substantial gainful employment.  


CONCLUSION OF LAW

The criteria for TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  	 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

A claim for TDIU is, in essence, a claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Norris v. West, 12 Vet. App. 413, 420 (1999); Hurd v. West, 13 Vet. App. 449 (2000).  In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The duty to assist was satisfied in a June 2011 letter to the Veteran sent prior to the initial adjudication of the claim and notified the Veteran about the evidence not of record that was necessary to substantiate the claim for TDIU, VA and the Veteran's respective duties for obtaining evidence, and how disability ratings and effective dates are assigned.  The notice letter specifically included notice that the evidence must show that service connected disabilities prevent one from performing the mental and/or physical tasks required to get or keep substantially gainful employment, as well as the combined rating percentages to be eligible for TDIU. For these reasons, the Board concludes that VA satisfied its duties to notify the Veteran. 

VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  		 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of relevant records.  	 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, private treatment records, VA treatment records, VA examination reports, and lay statements.  A September 2011 reply from Jefferson Regional Medical Center indicated that they needed additional information to comply with the request to furnish medical records; however, the Veteran indicated on the authorization to release medical records form that he was treated there for arthritis of the neck, which is not service connected.  In a June 2011 statement, the Veteran indicated that he expected to receive Social Security benefits, but specifically indicated that he expected to receive benefits based on his age; therefore, the Board finds that obtaining SSA records would not provide information necessary to substantiate the claim.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

VA satisfied its duty to obtain a medical opinion when required.  38 U.S.C.A. 	 § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was provided with VA examinations (the reports of which have been associated with the claims file) in October 2010, July and August 2011, and January 2012.  The Board finds that the VA examination reports, taken in light of the other lay and medical evidence of record, are thorough and adequate and provide a sound basis upon which to base a decision with regard to the issue on appeal.  The VA examiners reviewed the claims file, personally interviewed and examined the Veteran, including eliciting a history, conducted a physical examination, and offered opinions with supporting rationale.  

The Veteran was afforded the opportunity to testify before a Veterans Law Judge, but declined.  See June 2014 substantive appeal (on a VA Form 9).  As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), 
§ 5103A, or 38 C.F.R. § 3.159.   


Entitlement to TDIU

TDIU is granted when the evidence shows that a veteran is precluded, by reason of service-connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with the veteran's education and occupational experience. 38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91.  The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. 	 §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

A threshold requirement for eligibility for TDIU under 38 C.F.R. § 4.16(a) is that, if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability. 	 38 C.F.R. § 4.16(a).  

For the entire period on appeal (from March 18, 2011), the Veteran's service-connected disabilities of ischemic heart disease and posttraumatic stress disorder (PTSD) have a combined rating of 70 percent, with the service-connected ischemic heart disease being rating at 60 percent.  Based on the above, the service-connected disabilities have met the combined rating percentage criteria for TDIU under	 38 C.F.R. § 4.16(a) throughout the period on appeal, and the Board will next consider whether the service-connected disabilities prevent the Veteran from obtaining and maintaining substantial gainful employment.  38 C.F.R. § 4.16(a)(1).  

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91.  The issue is whether a veteran's service-connected disability or disabilities preclude him or her from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that a veteran's service-connected disability or disabilities do not prevent him or her from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 
7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  See 38 C.F.R. 		 § 4.17(a) (2015).

Further, in Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013), the Federal Circuit held that, when a veteran is claiming TDIU based upon the combined effects of multiple service-connected disabilities, VA's duty to assist "does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities."  See also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA adjudicators, not a medical examiner's opinion.  Geib, 733 F.3d at 1354; see also 38 C.F.R. § 4.16(a).  The ultimate issue of whether TDIU should be awarded is not a medical issue, but rather is a determination for the VA adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).

The Veteran generally contends that he is prevented from obtaining and maintaining substantial gainful employment due to the service-connected disabilities of ischemic heart disease and PTSD.  See March and June 2011 claims for TDIU, May 2012 notice of disagreement, June 2014 substantive appeal (on a VA Form 9).  

After a review of all the evidence, lay and medical, the Board finds that the weight of the evidence is against a finding that the Veteran's service-connected disabilities render him unable to secure (obtain) or follow (maintain) substantially gainful employment.  On the March 2011 claim for TDIU, the Veteran reported he worked for Chrysler from 1973 to 2003 in the factory as an assembler.  On the June 2011 statement in support of the claim for TDIU, the Veteran again stated he worked from March 1973 to April 2003 for Chrysler as a repairman.  The Veteran indicated he completed the sixth grade.  The Veteran has not stated how the service-connected PTSD and ischemic heart disease limit his ability to perform work, including work similar to the type he performed while working at Chrysler.  

The Veteran was afforded a VA examination in July 2011 to help assess the nature and severity of the PTSD.  At that time, the Veteran reported he dropped out of school in the seventh grade, and worked in a factory and heat treating plant until he joined the Army.  During service, the Veteran's MOS was a plumber; however, the Veteran stated he mostly drove trucks.  After service, the Veteran reported working for Chrysler for 30 years as a repairman and on the factory assembly line.  The Veteran reported mild to moderate PTSD symptoms, including depression, low energy, trouble concentrating, forgetfulness, irritability, hypervigilance, and exaggerated startle response.  The Veteran reported generally good moods, adequate sleep, good functioning within his family, and a social circle of friends within his church community.  The Veteran reported that his symptoms have gotten better over the years.  The VA examiner opined that the Veteran's PTSD symptoms of hypervigilance, irritability, and exaggerated startle response cause some occupational impairment, but the Veteran's PTSD would not prevent the Veteran from maintaining employment as he maintained steady employment for 30 years after service.  Review of private treatment records show symptoms of irritability and nightmares, but moods generally good.  See May 2011 private treatment records.  

The Veteran was afforded VA examinations in October 2010 and July 2011 to help assess the severity of the ischemic heart disease.  In October 2010, prior to the date of claim for TDIU, the Veteran was unable to complete a stress test due to fatigue and shortness of breath, and reported that he was instructed not to lift of carry more than light amounts of weight, such as only two grocery bags at a time.  At that time, the VA examiner estimated the Veteran to have a MET level of 3-5.  In July 2011, the Veteran was afforded another VA examination to assess the severity of the ischemic heart disease.  At that time, the Veteran completed a stress test, with MET levels of 7, with poor exercise capacity.  At that time, the VA examiner opined that it is as likely as not that the Veteran is unable to hold employment that will require strenuous activity, but the Veteran will be able to hold sedentary employment and employment that requires moderate physical activity.  

Review of private treatment records show that the Veteran has denied chest discomfort, dyspnea, dizziness, syncope, palpitations, or muscle myalgia.  See June 2010 private treatment records.  In April 2010, prior to the date of claim for TDIU, the Veteran reported daily chest pains, but denied pain at rest.  Additionally, private treatment records reveal that the Veteran has nonservice-connected disabilities, including arthritis of the neck and hypertension.  

Based on all the medical and lay evidence, the Board finds that the combined effects of the PTSD and ischemic heart disease do not render the Veteran unable to obtain (secure) or maintain (follow) substantially gainful employment.  Regarding PTSD symptoms, the VA examiner opined that the Veteran is able to maintain employment based on his thirty year career working at Chrysler, and the Board notes that the Veteran reported an improvement of PTSD symptoms throughout the years.  Therefore, the PTSD would not prevent work with others, including sedentary or physical work.  Regarding the ischemic heart disease, as stated above, the VA examiner opined that the Veteran is able to perform moderate physical work.  The Board notes that the Veteran's education was limited to the sixth or seventh grade and he had a 30 year career was with Chrysler working on the assembly line and as a repairman; however, the Board finds that during the pendency of the appeal, the Veteran is able to currently perform moderate physical activity.  Furthermore, the Veteran has not asserted that the ischemic heart disease prevents him from preforming moderate to light physical activities.  While the Veteran is unable to perform strenuous physical activity, the Veteran's prior experience and education would not preclude him from obtaining and maintaining jobs that require only light to moderate physical activities or some sedentary employment consistent with his education and work experience.  For these reasons, the Board finds that the weight of the lay and medical evidence demonstrates that the criteria for TDIU have not been met or more nearly approximated for any period.  As the preponderance of the evidence is against this claim, the benefit of the doubt rule is not for application, and the Board must deny the claim.  		 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

TDIU is denied.  



____________________________________________
J. Parker 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


